In a proceeding to permanently stay arbitration, the appeal is from a judgment of the Supreme Court, Kings County (Jones, J.), dated June 15, 1983, which denied the application. Judgment affirmed, with costs. While there is some dispute in the record as to the extent of the Transit Authority’s participation in the arbitration proceeding, nevertheless there are sufficient indicia of such participation to warrant affirmance (see Matter of Government Employees Ins. Co. [Johnston], 72 AD2d 892). Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.